Name: Commission Regulation (EC) No 2364/2002 of 27 December 2002 opening tariff quotas for the year 2003 for imports into the European Community of products originating in the Republic of Poland
 Type: Regulation
 Subject Matter: trade;  foodstuff;  tariff policy;  Europe;  international trade;  processed agricultural produce
 Date Published: nan

 Avis juridique important|32002R2364Commission Regulation (EC) No 2364/2002 of 27 December 2002 opening tariff quotas for the year 2003 for imports into the European Community of products originating in the Republic of Poland Official Journal L 351 , 28/12/2002 P. 0066 - 0068Commission Regulation (EC) No 2364/2002of 27 December 2002opening tariff quotas for the year 2003 for imports into the European Community of products originating in the Republic of PolandTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 3448/93 of 6 December 1993 laying down the trade arrangements applicable to certain goods resulting from the processing of agricultural products(1), as last amended by Commission Regulation (EC) No 2580/2000(2), and in particular Article 7(2) thereof,Having regard to Council Decision 2002/63/EC of 23 October 2001 relating to the conclusion of a Protocol for the adaptation of the trade aspects of the Europe Agreement between the European Communities and their Member States, of the one part, and the Republic of Poland, of the other part, to take into account the accession of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden to the European Union and the results of the agricultural negotiations of the Uruguay Round, including the improvements of the existing preferential regime(3), and in particular its Article 2,Whereas:(1) Protocol 3 on trade in processed agricultural products, as amended by the Protocol adjusting the Europe Agreement with the Republic of Poland, provides for the granting of annual tariff quotas for imports of products originating in the Republic of Poland.(2) Commission Regulation (EEC) No 2454/93 of 2 July 1993 laying down provisions for the implementation of Council Regulation (EEC) No 2913/92 establishing the Community Customs Code(4), as last amended by Regulation (EC) No 444/2002(5), consolidated the arrangements for managing the tariff quotas to be used in chronological order of the dates of acceptance of the declarations for release for free circulation.(3) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for horizontal questions concerning trade in processed agricultural products not listed in Annex I,HAS ADOPTED THIS REGULATIONArticle 1The annual quotas for products originating in the Republic of Poland, set out in the Annex to this Regulation, are hereby opened from 1 January 2003 to 31 December 2003 under the conditions set out in the said Annex.Article 2The Community tariff quotas referred to in Article 1 shall be managed by the Commission in accordance with the provisions of Articles 308a to 308c of Regulation (EEC) No 2454/93.Article 3This Regulation shall enter into force on the day on the day of its publication in the Official Journal of the European Communities.It shall apply from 1 January 2003.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 27 December 2002.For the CommissionErkki LiikanenMember of the Commission(1) OJ L 318, 20.12.1993, p. 18.(2) OJ L 298, 25.11.2000, p. 5.(3) OJ L 27, 30.1.2002, p. 1.(4) OJ L 253, 11.10.1993, p. 1.(5) OJ L 68, 12.3.2002, p. 11.ANNEXQuotas applicable to imports of products originating in Poland open for 2003>TABLE>